DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this Office Action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 4/15/2022  is in compliance with the provisions of 37 CFR 1.97, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-5 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-4, 6, 8-9, 11-13, and 15-18 of U.S. Patent No. 11,308,057.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Instant Application 
US Patent: 11,308,057
1,9, 7 - A method, system, multiplexer circuitry for accessing data stored as a table in a storage medium, the method comprising: 
accessing a storage element in the table by performing, by a multiplexer tree, hashing and at least row reduction, wherein the row reduction uses at least one bit from a received lookup address without repeating the use of the at least one bit with respect to traversing a particular path in the multiplexer tree, and
wherein the multiplexer tree uses each address bit in the lookup address as a select bit at least once in a particular path in the multiplexer tree.

2,10,18 - further comprising determining, by the multiplexer tree, an index into the table using the lookup address to select at least a row.
1,9,17 - A method, system, multiplexer circuitry for accessing data stored as a table in a storage medium, the method comprising: 
receiving, at a multiplexer tree, a read access request for the table, the read access request including at least a lookup address; determining, by the multiplexer tree, an index into the table by performing-hashing and row reduction in parallel, wherein the row reduction uses at least one bit from the lookup address without repeating the use of the at least one bit with respect to traversing a particular path in the multiplexer tree to select at least one row; and accessing a selected storage element in the table based on the selected at least one row, 
wherein the multiplexer tree uses each address bit in the lookup address as a select bit at least once in a particular path in the multiplexer tree.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11 and 17-18 rejected under 35 U.S.C. 103 as being unpatentable Veredas-Ramirez et al. (US 2005/0174144 - Ids) “Veredas-Ramirez”, in view of Wang (US 2009/0100055 - Ids).
Regarding Claim 1; Veredas-Ramirez discloses a method for accessing data stored as a table in a storage medium, the method comprising: 
accessing a storage element in the table by performing by a multiplexer tree, hashing and at least row reduction (Veredas-Ramirez: paragraph [0007] – the read out device serves for selecting a memory cell from a plurality of memory cells and for reading out a data word, in particular a data bit, from the selected memory cell. The read-out device has a plurality of memory cells, in each of which a data word, that is to say a bit, for example, is stored, and a plurality of inputs for feeding in input variables. The memory cell whose data word is intended to be read out is selected on the basis of the input variables “lookup address”. The read-out device accordingly constitutes a look up table which is realized in hardware; paragraph [0008] - the read out device comprises a hierarchical arrangement of multiplexers having N hierarchical levels or stages; paragraph [0009] – multiplexer tree with look-up tables), 
Veredas-Ramirez does not explicitly disclose wherein the row reduction uses at least one bit from the lookup address without repeating the use of the at least one bit with respect to traversing a particular path in the multiplexer tree; and wherein the multiplexer tree uses each address bit in the lookup address as a select bit at least once in a particular path in the multiplexer tree. However, Wang discloses wherein the row reduction uses at least one bit from the lookup address without repeating the use of the at least one bit with respect to traversing a particular path in the multiplexer tree; and wherein the multiplexer tree uses each address bit in the lookup address as a select bit at least once in a particular path in the multiplexer tree (Wang: paragraph [0010] – Scanning for the one or more fingerprints associated with the one or more signatures can further include scanning using one or more of one or more hash tables and one or more bloom filters. Scanning for the one or more fingerprints associated with the one or more signatures can further include scanning using one or more of a hash value de-multiplexer and a fingerprint length de-multiplexer. A number of unique fingerprint lengths can be less than a number of unique signature lengths for multiple signatures and the scanning can further include scanning the particular string field for multiple fingerprints for the signatures including two or more fingerprints of a same length in parallel for each scan step size). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang into the teachings of Veredas-Ramirez to include method of string signature scanning using one or more hash tables and further include scanning the particular string field for multiple fingerprints for the signatures including two or more fingerprints of a same length in parallel for each scan step size as taught by Wang.
Regarding Claim 2; Wang discloses determining, by the multiplexer tree, an index into the table using the lookup address to select at least a row (Wang: paragraph [0010]).
Regarding Claim 3; Wang discloses wherein the multiplexer tree uses a predetermined number of bits in the lookup address on a non-repetitive basis with respect to traversing the particular path in the multiplexer tree (Wang: paragraph [0010]).
Regarding claims 9-11 and 17-18; note the rejection of claims 1-3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 4-8, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable Veredas-Ramirez et al. (US 2005/0174144  - IDs) “Veredas-Ramirez”, in view of Wang (US 2009/0100055 - Ids), and further in view of Tyson
 (US 9,047,329 – Ids).
Regarding Claim 4; Veredas-Ramirez and Wang do not explicitly disclose  wherein the multiplexer tree uses different address bits from the lookup address as select bits for each level in a particular path in the multiplexer tree.  However, Tyson discloses wherein the multiplexer tree uses different address bits from the lookup address as select bits for each level in a particular path in the multiplexer tree (Tyson: Fig. 2B; col. 8 – lines 41-67  - show different address bits for different level of Fig. 2A ). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tyson into the teachings of Veredas-Ramirez and Wang to reduce the amount of memory used to implement each data table as taught by Tyson (Abs).
Regarding Claim 5; Veredas-Ramirez and Wang do not explicitly disclose wherein multiple address bits from the lookup address are hashed at certain levels of the multiplexer tree. However, Tyson discloses multiple address bits from the lookup address are hashed at certain levels of the multiplexer tree (Tyson: Fig. 2A). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tyson into the teachings of Veredas-Ramirez and Wang to reduce the amount of memory used to implement each data table as taught by Tyson (Abs).
Regarding Claim 6; Veredas-Ramirez and Wang do not explicitly disclose wherein the determining, by the multiplexer tree, the index into the table using the lookup address to select at least a column. However, Tyson discloses wherein the determining, by the multiplexer tree, , the index into the table using the lookup address to select at least a column (Tyson: Figs. 1, 3 – using hashing as index to lookup address in the table).-21- 4872928-1AMD-160375-US-NPTherefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tyson into the teachings of Veredas-Ramirez and Wang to include techniques of lookup operation for looking up a data value stored in a table as taught by Tyson (Abs).
Regarding Claim 7; Tyson further discloses wherein address bits not used for row reduction are used as input bits for the column reduction (Tyson: Fig. 2A; col. 8, lines 44-55 - the number of storage locations included in a column may decrease from the first column of storage locations to the last column of storage locations. Accordingly, arrays 204 and 206 may include eight storage locations while array 208 includes four storage locations and array 210 includes two storage locations. The addresses for arrays 208 and 210 may be determined by dropping a bit from the binary numbers used as indexes for each respective array. For example, arrays 204 and 206 may have associated indexes for all eight storage locations included within each array, as shown by arrays 214 and 216 of FIG. 2B. However, for array 208, the least significant bit may be dropped from the index, as shown by array 220 of FIG. 2B. This results in four different binary numbers. Thus, dropping a bit from the index may map the eight indexes originally produced by hash function 104 to the four storage locations of array 208).  Same motivation as claim 6.
Regarding Claim 8; Tyson further discloses wherein the lookup address includes at least one or combination of the following: global history, linear address, physical address, thread identifier, page attributes, and a pointer (Tyson: Fig. 2D; col. 9, lines 31-52 – pointer 238). Same motivation as claim 6.
Regarding Claim 19; Veredas-Ramirez and Wang do not explicitly disclose 
wherein the one or more column multiplexers are configured to perform column reduction in parallel with the hashing and row reduction performed by the plurality of row multiplexers using the lookup address to select a column. However, Tyson discloses wherein the one or more column multiplexers are configured to perform column reduction in parallel with the hashing and row reduction performed by the plurality of row multiplexers using the lookup address to select a column (Tyson: Figs. 1, 3 – using hashing as index to lookup address in the table;-21-4872928-1 AMD-160375-US-NPcol. 2, lines 24-34 – the first plurality of storage locations may be arranged in a plurality of rows included in a plurality of columns, wherein the plurality of columns includes a first column and a last column, and wherein the number of rows included in a column decreases from the first column to the last column; Fig. 2C - storage locations where the number of storage locations included in a column increases before decreasing towards a particular side of a data table in accordance with one embodiment. Reducing the number of storage locations in a first column, such as array 226, may further reduce the amount of memory used by the lookup operation). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tyson into the teachings of Veredas-Ramirez and Wang to include techniques of lookup operation for looking up a data value stored in a table as taught by Tyson (Abs).
Regarding Claim 19; Tyson further disclose wherein bits from the lookup address not used for row reduction are used as input bits for the column reduction and wherein hashed selection bits from a corresponding row reduction are used for the column reduction (Tyson: Figs. 1, 3 – using hashing as index to lookup address in the table;-21-4872928-1 AMD-160375-US-NPcol. 2, lines 24-34 – the first plurality of storage locations may be arranged in a plurality of rows included in a plurality of columns, wherein the plurality of columns includes a first column and a last column, and wherein the number of rows included in a column decreases from the first column to the last column; Fig. 2C - storage locations where the number of storage locations included in a column increases before decreasing towards a particular side of a data table in accordance with one embodiment. Reducing the number of storage locations in a first column, such as array 226, may further reduce the amount of memory used by the lookup operation).
Regarding claims 12-16; note the rejection of claims 4-8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thuy (Tiffany)  Bui/                
Examiner, Art Unit 2153/
 

 
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153